SULLIVAN, J.
This case came up on error from the Cuyahoga Common Pleas where Samuel Ruskin was convicted of subordination of perjury. The conviction was upheld upon appeal. A motion for rehearing was made and granted on the ground that there was an entire absence of corroborative evidence as to the false testimony in the record. The Court of Appeals held:
1. “A peculiarity of this offense (perjury) relates to the number and corroboration of witnesses----oath against oath is not sufficient ----the testimony of the one witness is corroborated or sustained by other facts appearing in the case or testified to by other witnesses.”
2. “Corroborative evidence must be such as gives a clear preponderance to the evidence in favor of the state, and establishes the falsity of the oath upon which perjury is assigned, beyond a reasonable doubt, 66 OS. 35.
3. To find an indictment for perjury, there should be more than evidence to counterbalance the witness’s oath and the presumption of the evidence, that is, there must be some corroboration.” 7 O.N.P. 450.
4. Applying the authorities upon the subject, no corroborative evidence to support the testimony as to the corpus deficit, is found in the instant case.
Judgment reversed.